Case 1:19-cv-00666-HYJ-SJB ECF No. 41, PageID.313 Filed 02/03/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

JOSE ANTONIO PEREZ #404232,

       Plaintiff,
                                              No. 1:19-cv-00666
v
                                              HON. JANET T. NEFF
MICHIGAN STATE POLICE,
TROOPER DAVID CARDENAS,                       MAG. SALLY J. BARENS
TROOPER JAMES YATES, and
TROOPER CASEY OMILJAN,

       Defendants.

Jose Antonio Perez #404232                    Andrew J. Jurgensen (P81123)
In pro per                                    Assistant Attorney General
Carson City Correctional Facility             Attorney for Defendants
10274 Boyer Road                              State Operations Division
Carson City, MI 48811-9746                    P.O. Box 30754
                                              Lansing, MI 48909
                                              517.335.7573
                                              jurgensena2@michigan.gov


                                                                               /


                          STIPULATION TO DISMISS

      The parties, having reached an agreement to settle this case, (R. 37, Order,

PageID.306), hereby agree to dismissal of this action, with prejudice, without costs

to either party.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              /s/ Andrew J Jurgensen
                                              Andrew J. Jurgensen
                                              Michigan Dep’t of Attorney General

                                          1
Case 1:19-cv-00666-HYJ-SJB ECF No. 41, PageID.314 Filed 02/03/21 Page 2 of 3
Case 1:19-cv-00666-HYJ-SJB ECF No. 41, PageID.315 Filed 02/03/21 Page 3 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

JOSE ANTONIO PEREZ #404232,

      Plaintiff,
                                             No. 1:19-cv-00666
v
                                             HON. JANET T. NEFF
MICHIGAN STATE POLICE,
TROOPER DAVID CARDENAS,                      MAG. SALLY J. BARENS
TROOPER JAMES YATES, and
TROOPER CASEY OMILJAN,

      Defendants.

Jose Antonio Perez #404232                   Andrew J. Jurgensen (P81123)
In pro per                                   Assistant Attorney General
Carson City Correctional Facility            Attorney for Defendants
10274 Boyer Road                             State Operations Division
Carson City, MI 48811-9746                   P.O. Box 30754
                                             Lansing, MI 48909
                                             517.335.7573
                                             jurgensena2@michigan.gov


                                                                                 /

                              ORDER TO DISMISS

      Upon stipulation of the parties to dismiss this case, with prejudice and

without costs to either party, the Court hereby ORDERS that this case is

DISMISSED with prejudice without costs as to either party.

      IT IS SO ORDERED.




Dated: _________________________             ____________________________________
                                             HALA Y. JARBOU
                                             UNITED STATES DISTRICT JUDGE


                                         3
